            Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY DREVDAHL,                             No. 2:20-cv-0859 DB
12                       Plaintiff,
13             v.
14    CITY OF FAIRFIELD, municipal
      corporation; J. WILLIAMS, in his
15    individual capacity and as a police officer
      for the Fairfield Police Department,
16

17                       Defendants.
18

19                              STATUS (PRETRIAL SCHEDULING) ORDER

20            READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES WHICH

21   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

22   PARTIES MUST COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS

23   ORDER MAY RESULT IN THE IMPOSITION OF MONETARY AND ALL OTHER

24   SANCTIONS WITHIN THE POWER OF THE COURT, INCLUDING DISMISSAL OR AN

25   ORDER OF JUDGMENT.

26   ////

27   ////

28   ////

                                                    1
            Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 2 of 7


 1            Pursuant to court order, a Status (Pretrial Scheduling) Conference was held in this action
 2   on November 13, 2020, at 10:00 a.m. before the undersigned.1 Attorney Patrick Buelna appeared
 3   via Zoom on behalf of plaintiff. And attorneys Joanne Tran and Gregory Fox appeared via Zoom
 4   on behalf of defendants.
 5            After hearing, the court makes the following findings and orders:
 6            SERVICE OF PROCESS
 7            Service of process has been completed. No further service is permitted except with leave
 8   of court, good cause having been shown.
 9            JOINDER OF PARTIES/AMENDMENTS
10            No further joinder of parties or amendment to pleadings is permitted except with leave of
11   court, good cause having been shown. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
12   609-10 (9th Cir. 1992).
13            JURISDICTION/VENUE
14            Jurisdiction over plaintiff’s claims is predicated upon 28 U.S.C.§1331, is not disputed,
15   and is hereby found to be proper. Venue is not disputed and is also found to be proper.
16            DISCOVERY
17            The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no
18   later than 28 days from the date of this order. Plaintiff shall disclose experts no later than May
19   28, 2021. Defendants shall disclose experts no later than June 11, 2021. Rebuttal experts shall
20   be disclosed no later than June 25, 2021. All discovery is left open, save and except that it shall
21   be so conducted as to be completed by October 29, 2021. The word “completed” means that all
22   discovery shall have been conducted so that all depositions have been taken and any disputes
23   relative to discovery shall have been resolved by appropriate order if necessary and, where
24   discovery has been ordered, the order has been complied with.
25   ////
26   ////
27
     1 The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 8.)
                                                        2
            Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 3 of 7


 1               MOTION HEARING SCHEDULE
 2               All law and motion, except as to discovery is left open, save and except that it shall be
 3   conducted so as to be completed by December 17, 2021. The word “completed” in this context
 4   means that all law and motion matters must be heard by the above date. The parties are cautioned
 5   to refer to the local rules regarding the requirements for noticing such motions on the court’s
 6   regularly scheduled law and motion calendar. This paragraph does not preclude motions for
 7   continuances, temporary restraining orders or other emergency applications, and is subject to any
 8   special scheduling set forth in the “MISCELLANEOUS PROVISIONS” paragraph below.
 9               The parties should keep in mind that the purpose of law and motion is to narrow and
10   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are
11   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify
12   and fully research the issues presented by the case, and then examine those issues in light of the
13   evidence gleaned through discovery. If it appears after examining the legal issues and facts that
14   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the
15   law and motion cutoff set forth supra.
16               ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL
17   MOTION. The parties are reminded that motions in limine are procedural devices designed to
18   address the admissibility of evidence. THE PARTIES ARE CAUTIONED THAT THE COURT
19   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED IN THE
20   GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.
21               FINAL PRETRIAL CONFERENCE
22               The Final Pretrial Conference is set for March 11, 2022, at 1:30 p.m. in courtroom no. 27
23   before the undersigned. Counsel appearing at the Final Pretrial Conference shall be lead counsel
24   at trial.
25               The parties are to be fully prepared for trial at the time of the Pretrial Conference, with no
26   matters remaining to be accomplished except production of witnesses for oral testimony. The
27   parties are referred to Local Rules 281 and 282 relating to the contents of and time for filing
28   ////

                                                            3
         Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 4 of 7


 1   Pretrial Statements. A FAILURE TO COMPLY WITH LOCAL RULES 281 AND 282 WILL
 2   BE GROUNDS FOR SANCTIONS.
 3           Notwithstanding the provisions of Local Rule 281, which contemplates the filing of
 4   separate Pretrial Statements by plaintiff and defendants, the parties are to prepare a JOINT
 5   STATEMENT with respect to the undisputed facts and disputed factual issues of the case. The
 6   undisputed facts and disputed factual issues are to be set forth in two separate sections. The
 7   parties should identify those facts which are relevant to each separate cause of action. In this
 8   regard, the parties are to number each individual fact or factual issue. Where the parties are
 9   unable to agree as to what factual issues are properly before the court for trial, they should
10   nevertheless list in the section on “DISPUTED FACTUAL ISSUES” all issues asserted by any of
11   the parties and explain by parenthetical the controversy concerning each issue. The parties should
12   keep in mind that, in general, each fact should relate or correspond to an element of the relevant
13   cause of action.
14           The parties should also keep in mind that the purpose of listing the disputed factual issues
15   is to apprise the court and all parties about the precise issues that will be litigated at trial. The
16   court is not interested in a listing of all evidentiary facts underlying the issues that are in dispute.
17   However, with respect to the listing of undisputed facts, the court will accept agreements as to
18   evidentiary facts. If the case is tried to a jury, the undisputed facts will be read to the jury. The
19   parties’ joint statement shall also address the parties’ position on the number of jurors to be
20   impaneled to try the case.
21           The joint statement of undisputed facts and disputed factual issues is to be filed with the
22   court concurrently with the filing of plaintiffs’ Pretrial Statement. Concurrently with the filing of
23   the joint statement, the parties shall submit a copy as a word document, in its entirety (including
24   the witness and exhibit lists discussed below) to: dborders@caed.uscourts.gov.
25           Pursuant to Local Rule 281(b)(10) and (11), the parties are required to provide in their
26   Pretrial Statements a list of witnesses and exhibits that they propose to proff er at trial, no matter
27   for what purpose. These lists shall not be contained in the Pretrial Statement itself, but shall be
28   attached as separate documents to be used as addenda to the Final Pretrial Order. Plaintiff ’s

                                                          4
            Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 5 of 7


 1   exhibits shall be listed numerically; defendants’ exhibits shall be listed alphabetically. In the
 2   event that the alphabet is exhausted, the exhibits shall be marked “AA-ZZ”. However, if the
 3   amount of defendants’ exhibits exceeds “ZZ” exhibits shall be then listed as AAA, BBB, CCC,
 4   etc. Each page within a multi-page exhibit shall be numbered. (For example, Exhibit A-1, A-2,
 5   A-3).
 6            In the event that plaintiff and defendants offer the same exhibit during trial, that exhibit
 7   shall be referred to by the designation the exhibit was first identified by the moving party. The
 8   court cautions the parties to pay attention to this detail so that all concerned, including the jury,
 9   will not be confused by one exhibit being identified with both a number and a letter.
10            The Pretrial Order will contain a stringent standard for the proffering of witnesses and
11   exhibits at trial not listed in the Pretrial Order. Counsel are cautioned that the standard will be
12   strictly applied. On the other hand, the listing of exhibits or witnesses which counsel do not
13   intend to call or use will be viewed as an abuse of the court’s processes.
14            The parties are also reminded that, pursuant to Fed. R. Civ. P. 16, it will be their duty at
15   the Pretrial Conference to aid the court in (a) formulation and simplification of issues and the
16   elimination of frivolous claims or defenses; (b) settling of facts which should be properly
17   admitted; and (c) the avoidance of unnecessary proof and cumulative evidence. The parties must
18   prepare their Pretrial Statements, and participate in good faith at the Pretrial Conference, with
19   these aims in mind. A FAILURE TO DO SO MAY RESULT IN THE IMPOSITION OF
20   SANCTIONS which may include monetary sanctions, orders precluding proof, eliminations of
21   claims or defenses, or such other sanctions as the court deems appropriate.
22            TRIAL SETTING
23            A jury trial is set for May 9, 2022, at 9:00 a.m. in courtroom no. 27 before the
24   undersigned. Trial is estimated to last 5 court days.
25   ////
26   ////
27   ////
28   ////

                                                          5
            Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 6 of 7


 1            SETTLEMENT CONFERENCE
 2            The parties are advised that a Settlement Conference may be scheduled when the Final
 3   Pretrial Conference is held.2 The court may require that all parties proceeding pro se be present at
 4   the Settlement Conference. Such a settlement conference may be set before the undersigned, if
 5   both parties request that the undersigned participate in the conference and will waive any claim of
 6   disqualification on that basis. The parties may also request a settlement conference before
 7   another magistrate judge. See Local Rule 270(b).
 8            MISCELLANEOUS PROVISIONS
 9            There appear to be no other matters presently pending before the court that will aid the
10   just and expeditious disposition of this matter.
11            Pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE SCHEDULING
12   ORDER AS FOLLOWS:
13            1. Initial disclosures shall be made within 28 days of the date of this order.
14            2. Plaintiff shall disclose experts no later than May 28, 2021.
15            3. Defendants shall disclose experts no later than June 11, 2021.
16            4. Rebuttal experts shall be disclosed no later than June 25, 2021.
17            5. Discovery shall be completed by October 29, 2021.
18            6. All pretrial motions, except motions to compel discovery, shall be completed by
19   December 17, 2021.
20            7. Final pretrial conference is set for March 11, 2022 at 1:30 p.m. in courtroom no. 27
21   before the undersigned.
22   ////
23   ////
24   ////
25
     2 At any time prior to the Final Pretrial Conference, an early settlement conference may be set
26
     before the undersigned, or another magistrate judge who is randomly selected, if all parties agree
27   to request an early settlement conference. Either party may initiate such a request by calling Pete
     Buzo, courtroom deputy to the undersigned, at (916) 930-4128. Information will be provided
28   regarding the procedure to follow.
                                                         6
         Case 2:20-cv-00859-DB Document 14 Filed 11/16/20 Page 7 of 7


 1           8. This matter is set for a jury trial on May 9, 2022 at 9:00 a.m. in courtroom no. 27
 2   before the undersigned.
 3   Dated: November 15, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   DLB:6
     DB/orders/orders.consent/drevdahl0859.sched.ord
25

26

27

28

                                                       7
